Wenke, J.,
concurring in the result.
I concur with the conclusion arrived at in the majority opinion both for the reason that the taxpayer followed the wrong procedure and that the facts of the case make the intangible property here involved taxable under, the provisions of section 77-713, R. S. 1943.
However, I do not agree with the opinion insofar as it holds that under the provisions of our Constitution and the laws of this state that all intangibles in this state should be returned, assessed, and taxed in Nebraska without regard to whether the owner is a nonresident, nor do I find any decision of this court cited in the opinion that so holds.
This court has always held that the taxable situs of intangibles is the residence of the owner. In the early case of Finch v. York County, 19 Neb. 50, 26 N. W. 589, this court announced this rule in the following language: “The power of the state to tax all property within its own limits must be conceded. For the purposes of taxation and the collection of revenue the state possesses all the attributes of sovereignty, and its power to tax property within its borders is ample and unlimited. But that power is limited to the persons and property within its jurisdiction. Ordinarily the *575situs of moneys and credits follow the domicile of the owner, and if he lives in one state, and has money owing to him from citizens or residents of another state, the state of his residence, only, has the power to tax such credits. And it has been held that where the credits were represented by notes and mortgages, and such notes and mortgages were not in his immediate possession, but were deposited in the state where the debtor resided for payment or collection, yet they were not taxable there for the reason that the notes and mortgages are not the debt itself, but the evidence of it, and the debt followed the owner. People v. Eastman, 25 Cal., 603. Appeal Tax Ct. v. Patterson, 50 Md., 368. Latrobe v. Baltimore, 19 Md., 13. The tax is not on the money, the land on which the security is taken, nor upon the paper upon which the promise and security are written, but upon the chose in action, or right to collect the debt. State v. Earl, 1 Nev., 394. Desty on Taxation, 330. Cooley on Taxation, 43.” This principle is again restated in Nye-Schneider-Fowler Co. v. Boone County, 99 Neb. 383, 156 N. W. 773, as follows: “It is elementary that ‘movables follow the person,’ in the absence of statutes providing otherwise, and that the credits of plaintiff would be assessable at the domicile of the corporation but for the statute.” In Massey-Harris Co. v. Douglas County, 143 Neb. 547, 10 N. W. 2d 346, we restated the same principle as follows :• “ ‘The general rule is that the situs of intangible personal property for the purposes of taxation is the domicile of the owner. This rule is usually bottomed on the legal maxim, “mobilia sequuntur personam,” i. e., “moveables follow the person or, as sometimes stated, the situs of personal property is the domicile of the owner.’ Crane Co. v. City Council of the City of Des Moines, 208 Ia. 164, 225 N. W. 344, 76 A. L. R. 801.” See Aachen & Munich Fire Ins. Co. v. City of Omaha, 72 Neb. 518, 101 N. W. 3.
There is no question but what the taxable situs of such property, when within this state, may be separated from that of the nonresident owner. As stated in Finch v. York County, supra: “But the power of the legislature to separ*576ate, for purposes of taxation, the situs of personal property, whether of a tangible nature, or in the form of choses in action, from the domicile of the owner is unquestioned, and if such property, in any form, is within its jurisdiction it may tax it. Swallow v. Thomas, 15 Kan., 68. Tappan v. Bank, 19 Wall., 490. Griffith v. Carter, 8 Kan., 565.” This is again stated in Aachen & Munich Fire Ins. Co. v. City of Omaha, supra, as follows: “The general rule is that the domicile of the owner is the situs of personal property for the purpose of taxation. This rule has its exceptions and the legislature has the power, where personal property is- actually within this state, to separate it from the domicile of a nonresident owner for the purpose of taxation.”
It is therefore clear that the question here involved is not one of exemption or release from taxation but rather one of inclusion. In the absence of either constitutional provision or statutory enactment expressly separating the taxable situs of intangibles from that of nonresident owners such intangibles in this state would not be subject to taxation. In the case of Finch v. York County, supra, where the intangibles of a nonresident were held taxable under a statute that was applicable to the facts of that case because such property was held and controlled by a resident agent, we stated: “By the foregoing it will be seen that a distinction must be maintained between cases of the kind at bar and that class of cases where the property taxed is not in the hands of an agent, and has no situs apart from the residence of the owner. Thus in Hunter v. Supervisors, 33 Iowa, 376, it was held that a resident of that state who had deposited for- safe keeping in Illinois promissoiy notes which he had never brought with him to Iowa, was subject to taxation in Iowa, but the court held that a different rule would prevail if he had conferred authority upon some one as his agent to loan, manage, receive, and collect the same for him, citing The People v. Gardner, supra.” And in Massey-Harris Co. v. Douglas County, supra, we stated: “This principle of mobilia sequuntur personam as to intangible personal property has been the rule in force for so *577long in this state that if it is to be changed or modified as to taxation it should be by the legislature and then only by provisions plainly written in the statute, for the power of taxing this class of property in the hands of nonresidents must, if it exists, be clearly set forth.”
This court has consistently held, and correctly so, that the taxable situs of intangibles in this state owned by nonresidents is the domicile or residence of the owner. That the state has the power to separate the taxable situs of such intangibles from that of the nonresident owner and make them taxable here is also without question but in the absence of the exercise of such power such intangibles are not taxable here. While the Legislature has enacted legislation which is applicable to certain fact situations and which has the effect of separating the taxable situs of intangibles within this state from that of the nonresident owner, such as in the case at bar where section 77-713, R. S. 1943, applies, however, an examination of all the constitutional and statutory provisions cited in the majority opinion or that I have been able to find that are on the subject, none have any provision that has the effect of separating the taxable situs of such intangibles as a whole from that of the nonresident owner. And this seems logical because if the Legislature had passed an act that was generally applicable to all intangibles in this state that are owned by nonresidents then it would have been unnecessary and illogical for them to have enacted the sections referred to in the majority opinion which are applicable to intangibles in this state of nonresidents under the particular situation as therein set forth.
While it may be desirable to include, for the purposes of taxation, all intangibles in this state that are owned by nonresidents, however, that is a matter of legislative and mot judicial concern. Until the state makes specific provisions for that purpose, I am not willing to do so by judicial opinion.